DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/28/22. Claims 1, 5, 6 and 9 have been amended. Claims 1 – 12 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 1/28/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly Patrick Fitzgerald on 2/8/22.
The application has been amended as follows: 
In claim 1, lines 9-10, change “structure; and 
	removing the filler”    to  - -  structure; 
	extracting the dissolved rubber polymer from the structure; and
	removing the filler  - - 

REASONS FOR ALLOWANCE
Claims 1 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of HARRISON et al (US 2004/0214906) and of FRAGASSA et al (“Technology Assessment of Tire Mould Cleaning Systems and Quality Finishing”, International Journal for Quality Research, 10(3), pages 523-546, 2006)  in view of HARRISON et al (US 2004/0214906).

HARRISON discloses a method to devulcanize rubber having carbon black from tires comprising shredding the rubber, heating the rubber in the presence of a devulcanization solvent for a reaction time and temperature that are sufficient to devulcanize the rubber and, if desired, for a reaction time and temperature sufficient to depolymerize it; subjecting the devulcanized rubber to a dissolving solvent; and separating the carbon black from the rubber.
HARRISON fails to teach that the vulcanized rubber is found on the surface of a structure that was used to make the vulcanized rubber product; fails to teach that the process of devulcanization and dissolving occurs on the surface of the structure; and fails to teach that the filler/carbon black remains on the surface of the structure which is then removed from the surface.

FRAGASSA discloses that molds for tires comprise vents and channels that need to be cleaned often since vulcanized rubber remains inside them and can cause 
FRAGASSA fails to teach to introduce a solvent to the vulcanized rubber on the surface of the structure at 250-320oC for a reaction time sufficient to devulcanize the rubber; fails to teach to subject the devulcanized rubber to a dissolving solvent, to extract the dissolved rubber and to remove the filler that remains on the surface of the structure/mold.

The closest prior art of record fails to teach or render obvious the claimed method of removing vulcanized rubber having filler from a structure used during forming a vulcanized rubber product, comprising: subjecting the structure and the vulcanized rubber on at least one surface of the structure used during forming the vulcanized rubber product to a high temperature of between 250°C and 320°C in the presence of a devulcanization solvent for a reaction time sufficient to devulcanize the vulcanized rubber; subjecting the structure and devulcanized rubber to a dissolving solvent to dissolve rubber polymer from the devulcanized rubber leaving the filler on the at least one surface of the structure; extracting the dissolved rubber polymer from the structure; and removing the filler remaining on the at least one surface of the structure from the structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765